DETAILED ACTION
Response to Amendment/ Arguments
This office action is in response to communication received on 05/31/2022. The response introduced new claims 6-10. No new matter is introduced. Applicant’s arguments, see pages 4-10, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of 03/07/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20120160012 A1and US 9551260 B2. 
US 20120160012 A1 discloses a gas sensor for detecting concentration of NOX contained in an object gas, comprising: a first measurement chamber into which the object gas is introduced via a diffusion resistor section which limits flow of the object gas therethrough; a reduction section provided upstream of the diffusion resistor section and reducing NO2 contained in the object gas introduced into the first measurement chamber to NO; a first oxygen pump cell having a first solid electrolyte layer and a pair of first electrodes provided on the inner and outer sides of the first measurement chamber; a second measurement chamber which is located downstream of the first measurement chamber and into which the object gas is introduced from the first measurement chamber; and a second oxygen pump cell having a second solid electrolyte layer and a pair of second electrodes provided on the inner and outer sides of the second measurement chamber, wherein a current corresponding to the amount of oxygen produced as a result of decomposition of NO contained in the object gas introduced into the second measurement chamber flows between the pair of second electrodes.
US 9551260 B2 discloses a deterioration diagnosis device for an oxidation catalyst includes: a multi-gas sensor disposed in an exhaust passage downstream of an oxidation catalyst, the multi-gas sensor including a NO2 sensor unit and a NOX sensor unit, the NO2 sensor unit directly detecting a NO2 concentration in exhaust gas after passing through the oxidation catalyst, and the NOX sensor unit directly detecting a NOX concentration in the exhaust gas; an NO concentration calculation unit configured to calculate an NO concentration in the exhaust gas after passing through the oxidation catalyst based on the NO2 concentration and the NOX concentration; and a deterioration judgment unit configured to determine a deterioration degree of the oxidation catalyst from an evaluation value based on the NO concentration calculated by the NO concentration calculation unit.
The references separately or in combination do not appear teach an outer pump electrode containing a noble metal, formed on a surface of the first solid electrolyte, and disposed outside the first measurement chamber, and the outer pump electrode contains not less than 22% by mass of a main component of the first solid electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                  


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861